



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Lin, 2015 ONCA 314

DATE: 20150505

DOCKET: C58717

Juriansz, Rouleau and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Shan Da Lin

Appellant

Darren S. Sederoff, for the appellant

Sandy Thomas, for the respondent

Heard and released orally: May 4, 2015

On appeal from the sentence imposed on April 24, 2014 by
    Justice Kevin B. Phillips of the Ontario Court of Justice, sitting without a
    jury.

ENDORSEMENT

[1]

After a guilty plea, the appellant was convicted of possession of over
    three kilograms of marijuana for the purpose of trafficking. The appellant was
    sentenced to 12 months incarceration followed by 12 months of probation.

[2]

He appeals his sentence relying on the parity principle, pointing out
    that other mid-level participants in the extensive commercial grow-operation
    received conditional sentences of 18 months. He submits that the sentencing
    judge erred by violating the parity principle.

[3]

The parity principle does not require that all co-accused receive equal
    sentences. It is not our function to minutely reassess the relative roles and
    culpability of the various offenders. The sentencing judge in this case expressly
    considered the parity principle and recognized it would tend to drive the
    quantum of the sentence down. He also considered whether a conditional sentence
    was appropriate for the appellant. He then imposed the sentence that he did.
    The sentence is well within the range and in the absence of an error of
    principle in the sentencing judges analysis, there is no basis to interfere.

[4]

Leave to appeal sentence is granted but the appeal is dismissed.

R.G.
    Juriansz J.A.

Paul
    Rouleau J.A.

C.W.
    Hourigan J.A.


